                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO

MOSAIC POTASH CARLSBAD, INC.,

       Plaintiff,


v.                                                                No. 16-cv-0808 KG-SMV
                                                                  No. 17-cv-1268 KG-SMV
INTREPID POTASH, INC.,
INTREPID POTASH-NEW MEXICO, LLC,
and STEVE GAMBLE,

       Defendants,

and

STEVE GAMBLE,

       Counterclaimant,

v.

MOSAIC POTASH CARLSBAD, INC.,

       Counter-defendant.

                MEMORANDUM OPINION AND ORDER DENYING
      PLAINTIFF’S MOTION TO COMPEL PRODUCTION OF NON-PRIVILEGED
     DOCUMENTS CONSIDERED BY EXPERT WITNESS DR. BARBARA ARNOLD

       THIS MATTER is before the Court on Plaintiff’s Motion to Compel Production of

Non-Privileged Documents Considered by Expert Witness Dr. Barbara Arnold [Doc. 221], filed

on May 15, 2019. Defendants Intrepid Potash, Inc., and Intrepid Potash-New Mexico, LLC

(collectively, “Intrepid”) responded on June 4, 2019. [Doc. 233]. Defendant Gamble did not

respond. Plaintiff replied on June 19, 2019. [Doc. 262]. Intrepid submitted documents to the
Court for in camera review on July 2, 2019. The Court has considered the briefing, the relevant

portions of the record, the relevant law, and the documents it reviewed in camera. Being otherwise

fully advised in the premises, the Court will DENY Plaintiff’s Motion.

                                            BACKGROUND

        Mosaic Potash Carlsbad, Inc. (“Mosaic” or “Plaintiff”) sued Defendants Intrepid and Steve

Gamble for trade-secret appropriation, among other claims.                [Doc. 66] at 22 (Consolidated

Complaint). It alleges that Intrepid hired former Mosaic employee Mr. Gamble to unlawfully take

advantage of his knowledge of Mosaic’s confidential langbeinite-processing technique.

[Doc. 221] at 2.1 Mosaic retained Carlos Perucca as an expert. He submitted an expert report,

where he opines about Mosaic’s alleged trade secrets, among other issues. See [Doc. 208-6] at 3.

Attached to the report were certain documents that had been produced by Intrepid in the course of

discovery.     See [Doc. 282] (clerk’s minutes).            Intrepid retained Dr. Barbara Arnold, a

mineral-processing expert, to testify about Mosaic’s alleged trade secrets, whether the trade secrets

represent common industry knowledge, and the trade secrets’ likely effect on Intrepid’s operations.

[Doc. 210-1] at 6–7.

        Mr. Toll forwarded the attachments to Mr. Perucca’s report to Dr. Arnold via email on

February 17, 2019. See [Doc. 233-1] at 2. In that email, Mr. Toll asked Dr. Arnold questions

about some of the attachments. Dr. Arnold subsequently participated in a conference call with

Mr. Toll and Chris Nyikos, an Intrepid employee. The three discussed the questions Mr. Toll

raised in the February 17, 2019 email, as well as the documents attached thereto. During the


1
  Langbeinite is a mineral that is mined, produced, and used as crop fertilizer and an animal-feed supplement.
[Doc. 221] at 2.
                                                      2
conference call, Dr. Arnold took notes on a hard copy of the email. [Doc. 224-3] at 9. These notes

are the subject of the instant Motion to Compel. The Court will refer to the document at issue—

which includes both the hard copy of the email and Dr. Arnold’s handwritten notes on it—as “the

document.” Plaintiff believes the notes on the document are discoverable because they reflect

“facts or data” considered by Dr. Arnold in formulating her opinions.           [Doc. 221] at 4–6.

Dr. Arnold testified that the conversation with Mr. Nyikos “was more to clarify some of the . . .

documents.” [Doc. 224-3] at 9. She has also stated that she did not refer back to her notes of the

conversation when she prepared her report because the discussion with Mr. Nyikos “simply

clarified all the points that I needed to have addressed.” [Doc. 233-2] at 3.

          Plaintiff sent Dr. Arnold a subpoena ordering production of “[a]ll documents related to

[this case] and/or your expert opinions offered in [this] case.” [Doc. 224-2] at 1. Dr. Arnold did

not produce the document, see [Doc. 224-3] at 9, and defense counsel declined to produce it as

well, claiming that the work-product doctrine protected it. See [Doc. 224] at 2. On May 15, 2019,

Plaintiff filed the instant Motion to Compel the document’s production. [Doc. 221]. On July 2,

2019, the Court ordered Intrepid to email it an unredacted copy of the documents at issue for in

camera review. [Doc. 280]. Intrepid did so on the same date.

                                           ANALYSIS

          Having reviewed in camera an unredacted copy of the document in question, see

[Doc. 233-1], the Court will deny Plaintiff’s Motion to Compel. Intrepid argues that it need not

produce the document because it contains attorney work product. [Doc. 233] at 5–7. The Court

agrees.     In camera review revealed that Mr. Toll’s questions in the document clearly and

unambiguously go to the claims and defenses in the lawsuit and reflect his thought processes and
                                                 3
mental impressions regarding Mr. Perucca’s report. The text of the email contains no facts or data

upon which Dr. Arnold might have relied in formulating her opinions. Such information represents

attorney work product. See Fed. R. Civ. P. 26(b)(3)(A).

        If Mr. Nyikos or Mr. Toll had provided any facts or data that Dr. Arnold considered in

forming her opinions, and those facts or data were reflected in Dr. Arnold’s notes, the Motion

would have some merit. But that is not the case. To the extent Dr. Arnold’s notes could be

described as reflecting facts or data, there is no indication that such facts or data came from

Mr. Nyikos, Mr. Toll, or anywhere other than the documents attached to the email, documents

which had been produced in discovery and reviewed by Mosaic’s expert. Communications

between attorneys and their experts for purposes of trial preparation, including interpretation of

documents produced during discovery, are not discoverable. See Fed. R. Civ. P. 26(b)(4)(C).

There is no indication that Dr. Arnold’s notes reflect anything other than such discussions.

        Finally, Intrepid argues, “Unfortunately, there is no way to distinguish which notes—if

any—reflect pure facts or data provided to Dr. Arnold as opposed to work product. The notes

themselves do not so distinguish.” [Doc. 233] at 7. Having reviewed an unredacted copy of the

document, the Court agrees. As a practical matter, it would be impossible to disentangle any “facts

or data” from reflections on counsel’s mental impressions without ordering production of the entire

document, which would defeat the purpose of Rule 26(b)(4)(C)(ii).2




2
 Intrepid also argues that Dr. Arnold simply memorialized in her notes Mr. Nyikos’ clarification of the attachments,
and such clarifications are not “facts or data” under Rule 26. [Doc. 233] at 5–6. Because the Court finds that the
document represents attorney work product, it need not reach this issue.
                                                         4
                                       CONCLUSION

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel Production of

Non-Privileged Documents Considered by Expert Witness Dr. Barbara Arnold [Doc. 221] is

DENIED. The parties are to bear their own costs and attorney’s fees incurred in connection with

the Motion.

       IT IS SO ORDERED.

                                                   _____________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge




                                              5
